PER CURIAM:
Claimant herein seeks payment of the sum of $546.13 for 8% days of accumulated annual leave in accordance with the Civil Service Rules and Regulations which went into effect December 1, 1981. A new provision in those Rules allows cer-*160lain employees with over ten years of regular employment to carry forward more than 30 days from one calendar year to another. The State Auditor refused payment to the claimant beyond the 30-day period.
The authority to establish rules and regulations is granted to the Civil Service Commission by West Virginia Code §29-6-10, which states, “The commission shall have the authority to promulgate, amend or repeal rules, in accordance with chapter twenty-nine-A [§29A-1-1 et seq.] of this Code, to implement the provisions of this article.” Chapter 29A, referred to above, sets forth State administrative procedures, including rule making.
There was no evidence in this claim that proper rulemaking procedures were not followed by the Civil Service Commission in establishing the provision allowing certain employees to carry forward over 30 days from one year to the next. Furthermore, the respondent, in its Answer, admits the validity and amount of the claim, and states that sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid. Accordingly, the Court makes an award of $546.13 to the claimant.
Award of $546.13.